Case 1:19-cv-00437-MJT Document 1-2 Filed 09/18/19 Page 1 of 5 PageID #: 9

                                                  FILED: 8/9/2019 3:00 PM
                                                  Vickie Edgerly, District Clerk
                                                  Orange County, Texas
                                                  Reviewed By: Annette Vaughan

                            Cause No.Al 90304-C

 GARY JONES, and wife,                             IN THE JUDICIAL DISTRICT
 ELSA JONES

 VS.                                              ORANGE COUNTY, TEXAS

 PALOMAR SPECIALTY INSURANCE §
 COMPANY                                          128th   DISTRICT COURT


                     PLAINTIFFS' ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, GARY JONES, and wife, ELSA JONES, hereinafter referred

to as Plaintiffs, and complains of PALOMAR SPECIALTY INSURANCE COMPANY,

hereinafter referred to as Defendant, and as grounds would show unto the court

the following:

                                       I.

       Plaintiffs intend that discovery be conducted under Level III, Texas Rule

of Civil Procedure 190.4

                                      II.

       Plaintiffs, GARY JONES, and wife, ELSA JONES are the owners of the

residential property made the subject of this suit, which is situated in Orange

County, Texas.

       Defendant, PALOMAR SPECIALTY INSURANCE COMPANY, is a corporation

doing business in the venue and jurisdiction of this Court, who may be served

by serving its registered agent/attorney for service: CT Corporation System,




                                  EXHIBIT 2
Case 1:19-cv-00437-MJT Document 1-2 Filed 09/18/19 Page 2 of 5 PageID #: 10




 1999 Bryan Street, Suite 900, Dallas, TX 75201-3140

                                        III.

       The Court has jurisdiction over Defendant, PALOMAR SPECIALTY

 INSURANCE COMPANY because Defendant is a company doing business in the

 State of Texas and has purposefully established minimum contacts with the

 State of Texas. The court has jurisdiction over the controversy because the

 damages are within the jurisdictional limits of the court.

                                        IV.

       Venue is proper in Orange County, Texas because the events made the

 basis of this suit took place In Orange County, Texas and the property made the

 subject of this claim is located in Orange County, Texas,

                                         V.

      This lawsuit is brought against Defendant insurance carrier for recovery

of costs of repair to Plaintiffs' residence cause by Hurricane Harvey. PALOMAR

SPECIALTY INSURANCE COMPANY, Defendant, sold a policy of homeowner's

insurance to Plaintiffs and contracted to indemnify Plaintiffs for all losses caused

by windstorm.      On or about August 29, 2017, Hurricane Harvey caused

extensive damages to Plaintiffs' residence located at 9 Colburn Avenue, Orange,

Orange County, Texas. Such costs of repair are estimated to be $39,624.91.

Plaintiffs made proper claim for all costs of repair as required under the policy

and allowed Defendant insurance company representatives and adjusters

access to the, property for thorough inspection and appraisal.           To date,
Case 1:19-cv-00437-MJT Document 1-2 Filed 09/18/19 Page 3 of 5 PageID #: 11




 Defendant PALOMAR SPECIALTY INSURANCE COMPANY, Its agents, servants,

 employees and representatives have failed to indemnify and compensate

 Plaintiffs for their costs of repair.

                                          VI.

       Plaintiffs bring this suit pursuant to Articles 541 and 542, et seq. of the

 Texas Insurance Code for all costs of repair and damages to their residence

 caused by Hurricane Harvey. The evidence will likely show:

       1)    Defendant and its representatives knowingly misrepresented to

             claimants pertinent facts or policy provisions relating to the

             coverage at issue;

       2)    Defendant and its representatives failed to acknowledge with

             reasonable promptness pertinent communications relating to the

             claim;

      3)     Defendant and its representatives failed to adopt and implement

             reasonable standards for the prompt investigation of the claim;

      4)     Defendant and its representatives failed to attempt in good faith,

             a prompt, fair and equitable settlement of the claim submitted in

             which liability has become clear;

      5)    Defendant and its representatives have compelled claimants to

            institute suit by offering substantially less than the amounts

            Plaintiffs will likely recover in suit;
Case 1:19-cv-00437-MJT Document 1-2 Filed 09/18/19 Page 4 of 5 PageID #: 12




        6)    Defendant and its representatives have negligently or intentionally

              refused to pay the proper amount due under the policy.

       The foregoing acts and omissions were a proximate cause of Plaintiffs

 damages,

                                        VII.

                                    DAMAGES

       Plaintiffs would show that the reasonable and necessary costs of repair

 caused by Hurricane Harvey are $39,624.91 for which suit is brought. Plaintiffs

 further allege that additional cost of repairs will likely be found as construction

proceeds on the residence. However Plaintiff alleges total damages will be less

than $75,000.00.

                                     VIII.
                                   EXPENSES

      Plaintiffs bring this lawsuit for recovery of all costs of expenses related to

the lawsuit and for all statutory penalties, interest and punitive damages

allowed by law.

                                      xx.
                                    PRAYER

      WHEREFORE PREMISES CONSIDERED, Plaintiffs pray that Defendant be

cited to appear and answer herein and that upon final hearing, Plaintiffs have

judgment over and against the Defendant, judgment for all damages and

injuries alleged herein which are in excess of the minimum jurisdictional limits

of this Court, and further that Plaintiffs have over and against all named
Case 1:19-cv-00437-MJT Document 1-2 Filed 09/18/19 Page 5 of 5 PageID #: 13




 Defendant herein such judgment together with punitive damages, prejudgment

 interest, post-judgment interest at the legal rate of interest, attorney's fees that

 are reasonable and necessary that are allowed by law, costs of Court, all other

 damages as allowed by law and for such other and further relief, both general

 and specific, in law and in equity, for which Plaintiffs may show themselves

 justly entitled.

         PLAINTIFFS RESPECTFULLY REQUEST A TRIAL BY JURY.


                                             Respectfully submitted,

                                             DIES LAW OFFICES



                                             DAVID DIES
                                             State Bar #05850800
                                             1703 Strickland Drive
                                             Orange, Texas 77630
                                             rherfordftdieslaw.com
                                             (409) 883-0892
                                             (409) 670-0888 - Facsimile

                                             ATTORNEYS FOR PLAINTIFFS
